Citation Nr: 1443632	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2012 decision, the Board reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder and remanded it to obtain updated VA treatment records and schedule the Veteran for an appropriate VA examination.  Review of the record reflects the referenced VA treatment records have been associated with the claims file, and the Veteran underwent a VA examination in May 2013 for mental disorders other than PTSD and eating disorders.  As such, the Board finds the RO/AMC complied with remand orders and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has not had PTSD during the course of his claim and appeal, nor has the evidence shown the Veteran has any acquired psychiatric disorder other than PTSD related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
 
Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

The preponderance of the evidence shows that the Veteran does not have a current medical diagnosis of PTSD in accordance with the DSM-IV criteria.  In the May 2013 examination report, the examiner noted the Veteran's symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  However, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD in accordance with the DSM-IV.  Instead, the examiner diagnosed bipolar disorder; cocaine dependence, unspecified; and alcohol abuse.  

Moreover, VA treatment records from October 2005, November 2007, and April 2010 contain negative screenings for PTSD.  Although there was a positive PTSD screen in May 2008, that screen resulted in a diagnosis of cocaine and nicotine dependence, not PTSD.  

The preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD, and therefore the appeal as to this issue must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 11-3272, 2013 WL 1907369 (Vet. App. May 9, 2013).  There is no reasonable doubt to be resolved in this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, the Board will consider the Veteran's contention that his current bipolar disorder is a result of active service and that his symptoms have persisted since service.  As an initial matter, the Board acknowledges that the Veteran has been diagnosed with bipolar disorder (this point is not at issue).  This diagnosis appears in the May 2013 VA examination report, several VA treatment records, and in the medical report written by "Dr. E.T." in February 2010.
 
However, the Veteran's primary argument, as reflected in a December 2009 statement and advanced in the representative's September 2013 brief, is that his psychiatric symptoms, specifically "uncontrollable anger," manifested during service, which entitles him to service connection.  
 
In support of his claim, the Veteran submitted a July 2010 statement from a fellow soldier "M.P."  In that statement, M.P. indicated that the Veteran "got in trouble several times with [their] supervisor because [he] would show anger to him and talk back to him."  M.P. also indicated that he became the Veteran's supervisor in April 1983.  M.P. stated that he kept a folder with reprimands given to servicemen under him, and that "[i]t would not have been uncommon for [the Veteran] to have been written up several times and those reports never becoming part of his permanent record.  In fact, the letter of counseling that I had to write about him never got beyond my personal folder, which I destroyed when I was reassigned."  
 
The Veteran's mother submitted a statement in September 2010 in which she stated that while the Veteran was in service he would call and tell her "about getting in trouble with his supervisors for fighting or talking back to them."  The Veteran's mother also stated she visited the Veteran when he was stationed in South Carolina and the Veteran's girlfriend indicated that the Veteran had punched a hole in the wall during a fight.  The Veteran's mother reported seeing the hole in the wall. 
 
However, the evidence of record also includes several performance appraisals for the Veteran.  The performance appraisals do not demonstrate anger issues or trouble maintaining relationships with authority figures.  In contrast, the performance appraisals reflect that the Veteran was specifically commended for positive relationships with co-workers and supervisors.  For example, in January 1981, the Veteran's performance appraisal noted "a very good working relation [sic] with his peers and supervisors."  In May 1983, the Veteran's duties in the Linen Exchange were expanded, and his supervisor wrote that the Veteran was "one of the most cooperative subordinates [he had] ever worked with."  Later, in February 1987, the Veteran's supervisor indicated "his duty performance, initiative, and ability to maintain an excellent relationship with his co-workers are noteworthy."  In short, the Veteran's performance appraisals do not indicate any difficulty with authority, which provides evidence against the Veteran's claim that he had "uncontrollable anger" beginning in service. 

In any event, even if the Veteran did have anger in service, this would not necessarily provide a finding of a psychiatric disorder related to service.  In this regard, service treatment records contain no complaints, treatment, or diagnoses for any acquired psychiatric disorders aside from one notation in December 1983 that indicated "acute grief reaction" due to the Veteran's separation from his wife.  A treatment note from just a few days later indicated that the Veteran was "feeling much improved" and "less moody or irritable."  The Veteran was advised to return to the clinic for support.  However, the remaining service treatment records are absent any such follow-up treatment for acute grief reaction or for any other psychiatric disorder.  Moreover, the February 1990 separation examination report does not show any psychiatric conditions, and the Veteran himself denied having any "nervous trouble" at that time, which provides factual evidence against the Veteran's own claim.  
 
More importantly, post-service records also do not reflect a nexus between the Veteran's current bipolar disorder and service or that his bipolar disorder began during service.  To the contrary, the records show the Veteran himself identified other causes of his psychiatric symptoms, providing more factual evidence against his own claim.  The Veteran also provided inconsistent statements with regard to the onset of his anger issues, repeatedly indicating such symptoms began many years after separating from service.  

Records from the Tallahassee VA Medical Center (VAMC) from April 2005 include treatment for anger, mood swings, difficulty sleeping, and weight loss. The Veteran stated that his mood changed in the last six months (well after service - again the Veteran provide factual evidence against his own claim) and noted the following stressful circumstances over that time period: a work injury, job loss, deaths in the family, his sister's progressive MS, the end of his engagement to his fiancé, the loss of his house, filing for bankruptcy, poor sleep, and loss of appetite.  The examiner noted that the Veteran had never had significant symptoms before, "save for a brief bout as he got out of the military in 1990 which was self-limiting."
 
A March 2005 treatment record from the Tallahassee VAMC includes a psychiatric history in which the Veteran indicated that his psychiatric issues began in September 2004, noting recent deaths in his family, job loss, and a back injury as contributing to his symptoms.
 
In December 2008, the Veteran participated in individual psychotherapy at the Gainesville VAMC and described "significant distress related to the death of his father in 2004."  The medical examiner diagnosed cocaine dependence in early full remission, alcohol dependence in sustained full remission, and depressive disorder NOS.  Treatment at Gainesville VAMC in May 2008 resulted in an Axis I diagnosis of cocaine and nicotine dependence only.
 
In June 2008, the Veteran reported feelings of depression and anxiety.  The Veteran stated the military "messed my life up" and indicated that he did not get angry before entering the military. 

In April 2009 Tallahassee VAMC records, the Veteran reported that he had starting becoming irritated with family members in the past five weeks.

In February 2010, the Veteran stated he had a history of bipolar disorder but that he "started to have a lot of anger the last few months."
 
A psychiatric history performed the Gainesville VAMC  in April 2010 included the Veteran's report of experiencing mood swings and depression during service and receiving reprimands for fighting in service.  The medical examiner noted that the Veteran reported feelings of hopelessness, anxiety, sleeping impairment and mixed manic phases were due to financial stressors, with the Veteran's girlfriend losing her disability payments and the possible loss of their living space.    
 
A detailed review of VA treatment over the past several years indicates that aside from a single statement in June 2008, the Veteran has repeatedly identified financial and personal stressors unrelated to service, such as the death of family and friends and financial challenges, as contributing to his psychiatric symptoms.  Moreover, he has consistently indicated onset of anger problems after discharge.  In this regard, the Veteran himself has provided evidence against his claim that his psychiatric symptoms are related to service and have been continuous since service. 

Nonetheless, the Veteran was afforded a VA examination in May 2013 to evaluate the etiology of his symptoms.  As reflected by the title of the examination report, "Mental Disorders (other than PTSD and Eating Disorders)," the examination was not limited to discussion of potential PTSD symptoms or a diagnosis of PTSD.  Instead, the examiner interviewed the Veteran, to include pre-military, military, and post-military history, and provided discussion of all potential psychiatric diagnoses, which included both PTSD and bipolar disorder.  

Ultimately, the examiner opined that the Veteran's bipolar disorder is not related to his active service, explaining that the Veteran started his psychiatric treatment in 2003 and that his "deteriorating social and occupational functioning is mainly because of drug use and associated legal problems.  Several inconsistencies are noted regarding his alcohol and drug use pattern."  The examiner offered a conclusion with a supportive rationale, and the opinion is therefore probative on the issue of whether there is a link between the Veteran's current bipolar disorder and active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
 
Accordingly, the Board finds the most probative evidence of record does not show a nexus between an in-service incurrence and the Veteran's currently diagnosed bipolar disorder.  As such, service connection is not warranted on a direct basis. 
With regard to the Veteran's claim that he has psychiatric disability began in service, the Board acknowledges the February 2010 evaluation report and July 2011 addendum from Dr. E.T in which he identified such a date of onset upon review of the claims file.  However, the Board finds that a preponderance of the evidence is against such a finding.  

Throughout VA treatment records, the Veteran himself repeatedly indicated that his psychiatric symptoms began after military service, specifically identifying 2004 as the year of onset for his psychiatric symptoms.  Moreover, in his February 2006 claim for benefits, the Veteran identified his depression as secondary to other claimed disabilities and reported that his depression began in January 2004, not during service.  Thus, the Veteran himself has provided different dates of onset for his psychiatric symptoms that consistently post-date service, which is evidence against his claim that he has had continuous psychiatric symptoms since service. 

Finally, the Veteran's report of difficulty getting along with authority figures and anger issues in service is simply not supported by the evidence.  The Board acknowledges  the assertion from M.P. that he had written up the Veteran for disciplinary problems but that such write ups remained in his personal folder and were destroyed.  Even considering M.P.'s report, however, the remaining personnel file contains no indication of any disciplinary issues.  To the contrary, the Veteran was praised repeatedly for his ability to work well with other members of his unit, to include supervisors, throughout his personnel file.  

Therefore, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2008  letter to the Veteran. 
 
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, private medical records, and a VA examination from May 2013.  

The Board acknowledges the arguments asserted by the Veteran's representative in the September 2013 brief regarding the adequacy of the May 2013 VA examination.  First, the representative asserted that the May 2013 examiner "misunderstood the purpose of the examination, telling the veteran that the exam was for post-traumatic stress disorder."  However, as discussed above, the examiner identified all of the Veteran's current psychiatric diagnoses, including both PTSD and bipolar disorder.  The representative also argued that the examiner focused on the Veteran's experience with mortuary duties and did not address the Veteran's anger problems.  However, review of the examination report reveals that the examiner noted the Veteran's experience with mortuary duties, but the examiner also noted the Veteran's statement: "They sent me to social actions 2 times.  That's because when I came back from SC, I was a different person. . . we just talked, no medications, drinking, getting in fights, my anger, depression, I didn't sleep, I still don't sleep."  Therefore, the examination specifically included the Veteran's report of anger problems during service.
  
Therefore, the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).   

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


